DETAILED ACTION
	For this Office action, Claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 1, 2 and 3—upon which the remaining claims are respectively dependent—recite several issues of indefiniteness, wherein said issues are listed below.  
Claims 1 and 2 recite “an acid, a base and optionally one or more additives”, which is considered indefinite because the claim language is unclear if an additive is necessary to read on the claim or not.  If such an additive is not necessary, then the claims are further considered indefinite because the claim language is unclear if further limitations reciting said additives are necessary to read on the claims.  For purposes of this examination, the examiner will assume an additive is necessary to read on the claims.  
Claim 1 recites “the theoretical concentrations of acid and base for the solution”, Claim 2 recites “the theoretical concentrations of acid, base and additives for the solution” and Claims 1-3 recite “the theoretical pH”—wherein these limitations lack established antecedent basis.  
Claim 1 recites “the buffer”, which lacks established antecedent basis.  
Claims 1-3 recite “the actual pH”, which lacks established antecedent basis.  
Claims 1 and 2 recite “the relationship of ΔpH with additive concentration”, which lacks established antecedent basis.  
Claim 1-3 recite “the concentrations of acid and base”, which lacks established antecedent basis.  
Claims 2 and 3 recite “a value, preferably a predetermined value”, which is considered indefinite because the claim language is unclear whether the value should be a predetermined value or not to read on the claims.  For purposes of this examination, the examiner will assume the value is predetermined.  
  Claim 8 is further rejected under 35 U.S.C. 112(b) for reciting “the minimum additive concentration” and “the maximum additive concentration”, wherein both limitations lack established antecedent basis.
Claim 9 is further rejected under 35 U.S.C. 112(b) for reciting “the number of data points”, which lacks established antecedent basis.  
Claim 10 is further rejected under 35 U.S.C. 112(b) for reciting “the thermodynamic kPa value”, which lacks established antecedent basis.  
Claims 11, 15 and 16 are further rejected under 35 U.S.C. 112(b) for reciting “optionally a diluent” and “the control of control apparatus”.  The former limitation is indefinite because the claim language is unclear whether a diluent is necessary to read on the claims, and the latter lacks established antecedent basis.  For purposes of this examination, the examiner will assume a diluent is necessary to read on the claim.   
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the calculation of values of associated parameters (theoretical concentrations of acid, base, and additives; theoretical pH; ΔpH, etc.) and the generation of a mathematical model based on the Henderson-Hasselbach equation in combination with the Debye Huckel theory to generate further values associated with concentrations of acid, base and additives.  The calculations, mathematical models and equations/theories are considered abstract ideas.  These judicial exceptions are not integrated into a practical application because the values provided by these calculations only lead to a suggestion of concentrations used to prepare a solution of acid, base and additives—wherein such preparation is considered routine and known in the analogous prior art. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the practical applications recited in the claims--that of preparing a solution using an acid, base and additives—are well known in the prior art.  See Stafström et al. (herein referred to as “Stafström”, US 6221250; cited in IDS filed 03/30/2020) which discloses the practical applications of preparing a sample of a buffer (Abstract) and a solution using an acid, base and optional additives (Abstract) and Malmquist et al. (herein referred to as “Malmquist”, US Pat Pub. 2016/0282318), which uses the Debye-Hückel equation and the Henderson-Hasselbach equation to arrive at concentrations of acid and base forms (Abstract; Paragraph [0032]; Paragraph [0033]).  For these reasons, the claims are rejected under 35 U.S.C. 101 for the inventive concept being related to an abstract idea without significantly more.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malmquist et al. (herein referred to as “Malmquist”, US Pat Pub. 2016/0282318), which is cited above in the grounds of rejection under 35 U.S.C. 101.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        07/29/2022